Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2021 has been entered.
Information Disclosure Statement
Item 1 in the US documents has been crossed of the IDS filed 1/31/21 since this is the published application of the instant application and is thus not prior art.

Allowable Subject Matter
Claims 1-5 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 3 the prior art of record does not disclose or render obvious the claimed combination wherein the sealing device includes at least one seal attached to the first ring with a lip thereof sliding on the second ring, a deflector mounted on a lateral surface of the second ring and partially overlapping the lip, the seal also including an annular heal with a axial heel end that faces away from the deflector, and a guide ring located on the first ring and abutting the axial heel end, the 
With regards to claim 11, the prior art of record does not disclose or render obvious the claimed combination of a seal device that includes at least one seal having an annular heel fixed to the first ring, a sealing lip in sliding frictional contact with the second ring, a deflector mounted to a lateral surface of the second ring and having a deflecting part that at least partially radially overlaps the sealing lip, and wherein the sealing device comprises an annular cap fixed to a lateral surface of the first ring and blocking the seal heel in an axial direction away from the rolling elements of the bearing.
With regards to claim 19,  the prior art of record does not disclose or render obvious the claimed combination of a seal device that includes at least one seal having an annular heel fixed to the first ring, a sealing lip in sliding frictional contact with the second ring, a deflector mounted to a lateral surface of the second ring and having a deflecting part that at least partially radially overlaps the sealing lip, and wherein the second ring includes a tubular element which forms the sliding contact surface for the seal, the tubular ring being fixed to a lateral surface of the second ring and the deflector is fixed to a lateral surface of the tubular element, the tubular element being fixed to the second ring by a plurality of screws, the screws being covered by the deflector. 
The remaining US PGPub document currently cited by Applicant, while showing a seal that is similar to that in the instant application the document is not valid prior art.  First, the document have the same filing date, same assignee and same or common inventors, thus the US PGPub document does not qualify as prior art under 35 USC 102(a)(1) or (2).  The only applicable rejection would be a double patenting rejection . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656